MEMORANDUM OPINION
PER CURIAM.
Defendant Toys “R” Us appeals from an order of the district court granting in part defendant’s motion for remittitur but denying its motion for judgment as a matter of law or for a new trial. A Tennessee jury awarded plaintiff, Mary F. Posey, damages of $100,000 as a result of back injuries that she sustained after tripping on a piece of metal that protruded from the floor of one of defendant’s stores.
Having had the benefit of oral argument and having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court erred in failing to grant a directed verdict for defendant, in failing to set aside the jury’s verdict, in failing to grant a new trial, or in granting only a limited remittitur.
Because the reasoning which supports the rulings of the district court has been articulated by that court, the issuance of a detailed written opinion by this court would serve no useful purpose.
Accordingly, the order of the district court is affirmed based upon the reasoning employed by the court in its Memorandum filed on January 30, 2002.